

116 HR 5410 IH: Interstate Milk Freedom Act of 2019
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5410IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. Massie (for himself, Ms. Pingree, Mr. Biggs, Mr. Gosar, Mr. Smucker, Mr. Budd, Mr. Webster of Florida, Mr. Mooney of West Virginia, Mr. Grothman, Mr. McClintock, Ms. Lofgren, Mr. Meadows, Mr. Gohmert, Mr. Blumenauer, Mr. Amash, Mr. Griffith, Mr. Roy, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit Federal interference with the interstate traffic of unpasteurized milk and milk
			 products that are packaged for direct human consumption.
	
 1.Short titleThis Act may be cited as the Interstate Milk Freedom Act of 2019. 2.Interstate traffic of unpasteurized milk and milk products (a)In generalNotwithstanding the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), section 361 of the Public Health Service Act (42 U.S.C. 264), and any regulations or other guidance thereunder, a Federal department, agency, or court may not take any action (including any administrative, civil, criminal, or other action) that would prohibit, interfere with, regulate, or otherwise restrict the interstate traffic of milk, or a milk product, that is unpasteurized and packaged for direct human consumption, if—
 (1)such prohibition, interference, regulation, or restriction is based on a determination that, solely because such milk or milk product is unpasteurized, such milk or milk product is adulterated, misbranded, or otherwise in violation of Federal law;
 (2)the milk or milk product’s State of origin allows (by law, regulation, or policy) unpasteurized milk or unpasteurized milk products to be distributed for direct human consumption by any means, including any form of retail sale, direct farm to consumer distribution, or cowshare;
 (3)the milk or milk product is produced, packaged, and moved in compliance with the laws of such State of origin, including any such laws relating to labeling, warning, and packaging requirements; and
 (4)the milk or milk product is moved from the State of origin with the intent to transport the milk or milk product to another State which allows the distribution of unpasteurized milk or unpasteurized milk products for direct human consumption, as described in paragraph (2), irrespective of whether the applicable laws of such other State are identical to the laws of the State of origin.
 (b)No preemptionNothing in this Act preempts any State law. (c)DefinitionsIn this Act, the following definitions apply:
 (1)The term cowshare means an undivided interest in a milk-producing animal (such as a cow, goat, sheep, or water buffalo, or a herd of such animals) created by a written contractual relationship between a consumer and a farmer—
 (A)that includes a legal bill of sale to the consumer for an interest in the animal or dairy herd and a boarding contract under which the consumer boards the animal or dairy herd in which the consumer has an interest with the farmer for care and milking; and
 (B)under which the consumer is entitled to receive a share of milk from the animal or dairy herd. (2)The term milk means the lacteal secretion, practically free from colostrum, obtained by the milking of one or more healthy animals.
 (3)The term milk product— (A)means a food product made from milk; and
 (B)includes low-fat milk, skim milk, cream, half and half, dry milk, nonfat milk, dry cream, condensed or concentrated milk products, cultured or acidified milk or milk products, kefir, eggnog, yogurt, butter, cheese, whey, condensed or dry whey or whey products, ice cream, ice milk, and other frozen dairy desserts.
 (4)The term packaged for direct human consumption with respect to milk or milk products— (A)means packaged for the final consumer and intended for human consumption; and
 (B)does not apply if the milk or milk products are packaged for additional processing, including pasteurization, before being consumed by humans.
 (5)The term pasteurized means the process of— (A)heating milk or milk products to the applicable temperature specified in the tables contained in section 1240.61 of title 21, Code of Federal Regulations (as in effect on the date of enactment of this Act); and
 (B)holding the milk or milk product continuously at or above that temperature for at least the corresponding specified time in such tables.
 (6)The term unpasteurized means not pasteurized. 